Citation Nr: 0903182	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  03-02 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and E.K.


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from January 1964 to January 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  The Philadelphia, Pennsylvania, RO now 
has jurisdiction over the veteran's file.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in October 2008 at the 
Philadelphia RO; a transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

Under the applicable regulation, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
(POW) under the provisions of 38 C.F.R. § 3.1(y) and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-
IV), as the source for criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.

The Board notes that the current version of 38 C.F.R. § 
3.304(f) essentially serves to codify previously existing 
provisions of VA Adjudication Procedure Manual M21-1.  That 
manual has been rescinded and reissued as amended in a manual 
rewrite (MR).  Provisions for developing PTSD claims appear 
at M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. D, Para. 13 
(2008), which provides in part for requesting stressor 
information from the U.S. Army and Joint Services Records 
Research Center (JSRRC), after obtaining stressor 
identification information from the claimant.

The veteran testified at his October 2008 hearing that he had 
three tours of duty in Vietnam, Thailand, and Laos from April 
1964 to July 1964, August 1964 to December 1964, and July 
1965 to January 1966.  His service personnel records, 
including the DA Form 20, which have been associated with the 
claims file, unfortunately only show the third of the tours 
of service in Southeast Asia described by the veteran.  While 
the Board has no reason to doubt the sincerity of the 
veteran's testimony, it notes that the veteran's STRs show 
that he received dental treatment in September 1964 and 
medical treatment in November 1964 at Fort Belvoir, Virginia.  
His military occupational specialty (MOS) was electrician, 
and his personnel records indicate that he was assigned to 
the Army's 87th Engineering Battalion.  He testified that he 
had learned to fly a helicopter before his service, and as a 
result was assigned to fly troops in and out of combat zones 
when deployed in Southeast Asia.

The STRs are silent for any indication of injuries received 
in combat, and the veteran did not receive any medals or 
awards indicative of having taken part in combat.  The Board 
is therefore unable to determine, with the evidence currently 
of record, that the veteran participated in combat.  
Therefore, the veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a PTSD stressor.  
See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). 

The veteran's VA treatment notes and letters from his 
providers show that he was diagnosed with PTSD in 1999.  
J.E.W., the veteran's Vet Center therapist, wrote in November 
2000 that the veteran said that as a helicopter pilot he flew 
troops into combat zones, and that in one incident he was 
flying five wounded troops out of an area under fire.  The 
men were hit by gunfire while in the helicopter, and when the 
veteran landed at Da Nang they were all dead.  D.J.B., M.D., 
a VA psychiatrist, wrote in December 2000 that the veteran 
reported that he had served a variety of tours in Vietnam 
from 1964 to 1966, and that some do not appear in his 
official records because they were top secret.  When 
discussing his experiences in Vietnam at a July 2001 VA 
examination, the veteran described an incident in which a 
pilot with whom he was flying was killed by gunfire, and 
another in which six of eight wounded soldiers he was 
evacuating were killed by gunfire.

The veteran wrote in a June 2006 statement that while serving 
in Vietnam he saw many dead South Vietnamese troops, and took 
many of them back to their units.  He said that in September 
1965 he was involved in inserting and picking up troops from 
the A Shau Valley, and some were killed by small arms fire 
while the veteran was evacuating them.  The veteran was also 
involved in evacuating the wounded from the Ia Drang Valley 
in November 1965.  He said that in December 1965 he was in 
Nha Trang for R&R when there were attacks in the area, 
including one that threw him out of his bed.
 
P.A.L., Ph.D., a VA psychologist, wrote in October 2008, 
seemingly based entirely upon descriptions related by the 
veteran, that during his 16 months in heavy combat the 
veteran had seen hundreds of people killed or injured, and 
had handled body bags and the wounded.

The JSRRC was unable to verify that the veteran went into 
landing zone X-ray on November 1, 1965, to pick up walking 
wounded, and noted that it cannot determine what the veteran 
personally witnessed or experienced.

The record does not indicate that the RO attempted to verify 
with the JSRRC that the veteran served in Vietnam other than 
during the July 1965 to January 1966 tour documented in his 
personnel file, or whether he was based in Thailand or Laos 
during the other periods he has described.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should attempt to determine, 
to include an inquiry with the JSRRC, 
when the veteran's unit was deployed to 
Southeast Asia, including Vietnam, 
Thailand, and/or Laos, between January 
1964 and January 1966.

2.	The RO/AMC should attempt to verify 
with the JSRRC the September 1965 
incident in which the veteran was 
inserting and picking up troops from 
the A Shau Valley, and some were killed 
by small arms fire while the veteran 
was evacuating them in a helicopter.

3.	Thereafter, the RO should readjudicate the 
veteran's claim for PTSD.  If the benefits 
sought on appeal remain denied, the veteran 
and his representative should be provided with 
a supplemental statement of the case (SSOC).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


